DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
	A preliminary amendment was received on 2/28/2022. Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 10-12, 14, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marti et al U.U Patent  Application No.:(US 20120309410 A1), hereinafter referred as Marti.
For claims  1, 10, and 16,  Marti discloses an electronic device (mobile device 700, Fig. 7)) comprising: 
one or more memory devices coupled with the wireless network interface (724, Fig. 7 communication subsystem )( paragraph [0063]); 
and one or more processors to execute instructions stored in the one or more memory devices, wherein the instructions cause the one or more processors to (704 figure 7 one or more processors) (paragraph [0103]): 
scan, via the wireless network interface, for wireless network access points within range of the electronic device (Mobile device 100 can perform access device scanning operations 102 to detect one or more wireless access gateways (e.g., cell towers or wireless routers), (paragraph [0018])); 
determine a received signal strength indicator for a set of wireless network access points detected during the scan (the closeness can be determined using a received signal strength indication (RSSI) measured at mobile device 100, (paragraph [0028])); 
retrieve, from a server, a Z-axis coordinate for one or more wireless network access points in the set of wireless network access points (mobile device 100 can receive location data 109 from server 108. Location data 109 can include a location of each of the detected wireless access gateways, an uncertainty value of each location, and a reach of each of the detected wireless access gateways, paragraph 20; Location data 109 (as described in reference to FIG. 1) can include location information on wireless access gateways Pq and Pr. The location information can include estimated locations 201 and 203 on wireless access gateways Pq and Pr, respectively. Each of the estimated locations 201 and 203 in estimated location regions 202 and 204 can include a latitude and a longitude, paragraph 25; Estimated locations 221 and 223 of wireless access gateways Pq and Pr can each include a latitude coordinate, a longitude coordinate, and an altitude coordinate of the respective wireless access gateway, (paragraph [0035]));
compute a set of weights for the one or more wireless access points based on a respective received signal strength indicator of the one or more wireless access points (Mobile device location estimation operations 106 can assign a weight to each of the received locations. The weight of a location associated with a wireless access gateway (e.g., Pq) can be determined based on an uncertainty value associated with the estimated location, the reach, and a closeness between mobile device 100 and the wireless access gateway, paragraph 20; Some factors for weighting the estimated locations 201 and 203 can include a closeness between mobile device 100 and the detected wireless access gateway Pq or Pr to determine a location of mobile device 100. In some implementations, the closeness between mobile device 100 and the detected wireless access gateway Pq and Pr can be represented by distances 210 and 212 between mobile device 100 and the detected wireless access gateways Pq and Pr, respectively. In some implementations, the closeness can be determined using a received signal strength indication (RSSI) measured at mobile device 100, (paragraph [0028]));
compute a weighted average of the Z-axis coordinates based on the set of weights (Mobile device 100 can determine a location of mobile device 100 using the weighted estimated locations 201 and 203. Determining the location of mobile device 100 can include calculating a weighted average of the weighted estimated locations 201 and 203, (paragraph [0033])); and 
determine a Z-axis coordinate for the electronic device based on the weighted average (By determining an altitude in addition to a latitude and longitude, mobile device 100 can provide more customized location-based services than a conventional mobile device. For example, mobile device 100 can identify on which floor and in which section of building 240 mobile device 100 is located, (paragraph [0037])).
For claim 2, Marti discloses the instructions cause the one or more processors to filter the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate (the system can optionally perform operations to remove outliers in the location data, paragraph [0052]).
For claim 3, Marti discloses wherein to filter the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate includes to: 
determine that the wireless network access point has a Z-axis coordinate greater than a threshold value from the weighted average of the Z-axis coordinates; and
remove a network access point from the set of wireless network access points in response to the determination (The system can identify (504) an outlier from the estimated locations. The system can determine, based on the calculated distances, that a wireless access gateway is located at a location significantly different from other estimated locations. The wireless access gateway is located at a location significantly different from other estimated locations if, for example, the distance between the wireless access gateway and other wireless access gateways exceeds a maximum reach among the reaches of the detected wireless access gateways. The system can designate this wireless access gateway as an outlier. The system can exclude (506) the outlier from further calculations, paragraph 55; Estimated locations 221 and 223 of wireless access gateways Pq and Pr can each include a latitude coordinate, a longitude coordinate, and an altitude coordinate of the respective wireless access gateway, paragraph [0035]).
For claim 4, Marti discloses wherein the instructions cause the one or more processors to determine the Z-axis coordinate for the electronic device based on the weighted average of a filtered set of wireless access points (Mobile device 100 can determine a location of mobile device 100 using the weighted estimated locations 201 and 203. Determining the location of mobile device 100 can include calculating a weighted average of the weighted estimated locations 201 and 203, paragraph 33; The system can exclude (506) the outlier from further calculations, paragraph 55).
For claim 6, Marti discloses wherein the Z-axis coordinate for the electronic device is an absolute altitude, an elevation relative to a ground level altitude, or a floor ordinal of an indoor venue in which the electronic device is located (By determining an altitude in addition to a latitude and longitude, mobile device 100 can provide more customized location-based services than a conventional mobile device. For example, mobile device 100 can identify on which floor and in which section of building 240 mobile device 100 is located, paragraph [0037]).
For claim 7, Marti discloses wherein the electronic device is communicatively coupled with a telephony service (Audio subsystem 726 can be coupled to a speaker 728 and a microphone 730 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions, paragraph 64; both voice and data communications can be established over wireless network 812 and the access device 818. For example, mobile device 802a can place and receive phone calls (e.g., using voice over Internet Protocol (VoIP) protocols), paragraph [0073]).
For claim 11, Marti discloses
filtering the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate (the system can optionally perform operations to remove outliers in the location data, paragraph 52), wherein filtering the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate includes operations comprising: 
determining that the wireless network access point has a Z-axis coordinate greater than a threshold value from the weighted average of the Z-axis coordinates; and 
removing a network access point from the set of wireless network access points in response to the determination (The system can identify (504) an outlier from the estimated locations. The system can determine, based on the calculated distances, that a wireless access gateway is located at a location significantly different from other estimated locations. The wireless access gateway is located at a location significantly different from other estimated locations if, for example, the distance between the wireless access gateway and other wireless access gateways exceeds a maximum reach among the reaches of the detected wireless access gateways. The system can designate this wireless access gateway as an outlier. The system can exclude (506) the outlier from further calculations, paragraph 55; Estimated locations 221 and 223 of wireless access gateways Pq and Pr can each include a latitude coordinate, a longitude coordinate, and an altitude coordinate of the respective wireless access gateway, paragraph 0035).
For claim 12, Marti discloses the operations further comprising determining the Z-axis coordinate for the electronic device based on the weighted average of a filtered set of wireless access points (Mobile device 100 can determine a location of mobile device 100 using the weighted estimated locations 201 and 203. Determining the location of mobile device 100 can include calculating a weighted average of the weighted estimated locations 201 and 203, paragraph 33; The system can exclude (506) the outlier from further calculations, paragraph [0055]).
For claim 14, Marti discloses wherein the Z- axis coordinate for the electronic device is an absolute altitude, an elevation relative to a ground level altitude, or a floor ordinal of an indoor venue in which the electronic device is located (By determining an altitude in addition to a latitude and longitude, mobile device 100 can provide more customized location-based services than a conventional mobile device. For example, mobile device 100 can identify on which floor and in which section of building 240 mobile device 100 is located, paragraph [00 37]).
For claim 17, and applied to claim 16 above, Marti discloses filtering the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate (the system can optionally perform operations to remove outliers in the location data, paragraph 52), wherein filtering the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate includes operations comprising: 
determining that the wireless network access point has a Z-axis coordinate greater than a threshold value from the weighted average of the Z-axis coordinates; 
removing a network access point from the set of wireless network access points in response to the determination (The system can identify (504) an outlier from the estimated locations. The system can determine, based on the calculated distances, that a wireless access gateway is located at a location significantly different from other estimated locations. The wireless access gateway is located at a location significantly different from other estimated locations if, for example, the distance between the wireless access gateway and other wireless access gateways exceeds a maximum reach among the reaches of the detected wireless access gateways. The system can designate this wireless access gateway as an outlier. The system can exclude (506) the outlier from further calculations, paragraph 55; Estimated locations 221 and 223 of wireless access gateways Pq and Pr can each include a latitude coordinate, a longitude coordinate, and an altitude coordinate of the respective wireless access gateway, paragraph 35); and 
determining the Z-axis coordinate for the electronic device based on the weighted average of a filtered set of wireless access points (Mobile device 100 can determine a location of mobile device 100 using the weighted estimated locations 201 and 203. Determining the location of mobile device 100 can include calculating a weighted average of the weighted estimated locations 201 and 203, paragraph 33; The system can exclude (506) the outlier from further calculations, paragraph [0055]).
For claim 19, Marti discloses wherein the Z-axis coordinate for the electronic device is an absolute altitude, an elevation relative to a ground level altitude, or a floor ordinal of an indoor venue in which the electronic device is located (By determining an altitude in addition to a latitude and longitude, mobile device 100 can provide more customized location-based services than a conventional mobile device. For example, mobile device 100 can identify on which floor and in which section of building 240 mobile device 100 is located, paragraph [0037]).
For claim 21, Marti discloses an electronic device (client device 106, paragraph 16) comprising: 
a wireless network interface (Communication system 906 may include a wired and/or wireless communication system, paragraph 111); 
one or more memory devices coupled with the wireless network interface (storage 940, memory 904, Fig. 9); and 
one or more processors to execute instructions stored in the one or more memory devices, wherein the instructions cause the one or more processors to (Processor 802 may include one or more instruction processors and/or processor cores, and a control unit to interface between the instruction processor(s)/core(s) and medium 804, paragraph 103): 
scan, via the wireless network interface, for wireless network access points within range of the electronic device (At 302, a receiver of client device 106 receives signals transmitted from RPs RP1-RP3, paragraph 33); 
determine a received signal strength indicator for a set of wireless network access points detected during the scan  (and measures respective signal strengths of the received signals, i.e., measures received signal power levels. Each measured signal strength is also referred to herein as a received signal strength indication (RSSI), paragraph 33); 
retrieve, from a server, a Z-axis coordinate for one or more wireless network access points in the set of wireless network access points (To the extent that method 300 relies on access to RP-related information, such as RP IDs, locations (including floor designations), transmit powers, etc., such information may be received directly from RPs RP1-RP3, or may be accessed over communication network 110, see Fig. 1 and paragraphs 25 and 29; the RP-related information may be stored as RP-information records in one or more databases residing in servers 108, paragraph 27);
retrieve, from a server, a floor ordinal from a set of floor ordinals for one or more wireless network access points in the set of wireless network access points (By determining an altitude in addition to a latitude and longitude, mobile device 100 can provide more customized location-based services than a conventional mobile device. For example, mobile device 100 can identify on which floor and in which section of building 240 mobile device 100 is located, paragraph [00 37]); 
Atty Docket No.: 1984P49805US28 Application No.: 17/351,900compute a set of weights for the one or more wireless network access points based on a respective received signal strength indicator of the one or more wireless network access points (Mobile device location estimation operations 106 can assign a weight to each of the received locations. The weight of a location associated with a wireless access gateway (e.g., Pq) can be determined based on an uncertainty value associated with the estimated location, the reach, and a closeness between mobile device 100 and the wireless access gateway, paragraph 20; Some factors for weighting the estimated locations 201 and 203 can include a closeness between mobile device 100 and the detected wireless access gateway Pq or Pr to determine a location of mobile device 100. In some implementations, the closeness between mobile device 100 and the detected wireless access gateway Pq and Pr can be represented by distances 210 and 212 between mobile device 100 and the detected wireless access gateways Pq and Pr, respectively. In some implementations, the closeness can be determined using a received signal strength indication (RSSI) measured at mobile device 100, (paragraph [0028])); and 
determine the floor ordinal is a floor ordinal estimate for the electronic device based on a comparison of the set of weights to at least one other set of weights attributed to another floor ordinal in the set of floor ordinals (Mobile device 100 can determine a location of mobile device 100 using the weighted estimated locations 201 and 203. Determining the location of mobile device 100 can include calculating a weighted average of the weighted estimated locations 201 and 203, (paragraph [0033])).
For claim 22,  Marti discloses the electronic device, wherein the instructions cause the one or more processors to filter the set of wireless network access points to remove a wireless network access point having an outlier floor ordinal (the system can optionally perform operations to remove outliers in the location data, paragraph [0052]).  
For claim 23,  Marti discloses the electronic device, wherein the instructions cause the one or more processors to determine the floor ordinal is the floor ordinal estimate for the electronic device when the set of weights is determined to have relatively higher accumulative weights than the at least one other set of weights attributed to another floor ordinal in the set of floor ordinals (Mobile device 100 can determine a location of mobile device 100 using the weighted estimated locations 201 and 203. Determining the location of mobile device 100 can include calculating a weighted average of the weighted estimated locations 201 and 203, paragraph 33; The system can exclude (506) the outlier from further calculations, paragraph 55).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 8, 9, 15, and 20  are rejected under 35 U.S.C. 103 as being un-patentable over Marti et al U.S Patent  Application No.:(US 2012/0309410 A1), hereinafter referred as Marti, in view of Mehta et al U.S Patent  Application No.:( US 2017/0310827 A1), hereinafter referred as Mehta.
For claim 8, Marti disclose all the subject matter of the claimed invention with the exemption of the electronic device, during a call to an emergency service provider via the telephony service, is to transmit a location including the Z-axis coordinate to the emergency service provider as recited in claim 8.
Mehta from the same or analogous art teaches the electronic device, during a call to an emergency service provider via the telephony service, is to transmit a location including the Z-axis coordinate to the emergency service provider (Harry presses the emergency button on his smartwatch to initiate an emergency call with a local public safety access/answering point (PSAP) through his cell phone. The smartwatch detects the emergency call and autonomously obtains location information from its GPS and heart rate and blood pressure data from its sensor. The smartwatch then establishes a data connection with an emergency management system (EMS) and sends the (encrypted) location information and sensor data to the emergency management system. The smartwatch continues to periodically send updated location information and sensor data throughout the duration of the call. The emergency management system associates the received information and data with the call-back number (Harry's phone number) and stores all of it in a mobile device location database. Meanwhile, the PSAP regularly queries the EMS for updated location and sensor data using Harry's phone number, paragraph 132; location data comprises coordinates (e.g., XYZ coordinates, longitude, latitude, altitude, etc), paragraph [0032]). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the electronic device, during a call to an emergency service provider via the telephony service, is to transmit a location including the Z-axis coordinate to the emergency service provider as taught by Mehta into the mobile device location estimation of Marti.   
The electronic device, during a call to an emergency service provider via the telephony service, is to transmit a location including the Z-axis coordinate to the emergency service provider can be modify/implemented by combining the electronic device, during a call to an emergency service provider via the telephony service, is to transmit a location including the Z-axis coordinate to the emergency service provider with the device. This process is implemented as a hardware solution or as firmware solutions of Mehta into the mobile device location estimation of Marti. the motivation for the combination would be to use the combination of the teachings of Mehta with the teachings of Marti to detect an emergency communication with an emergency service and provide digital information informative of an emergency situation to the emergency service.
For claim 9, Marti disclose all the subject matter of the claimed invention with the exemption of the  transmission of  the location including the Z-axis coordinate to the emergency service provider includes to encrypt a data repository including the location and store the data repository to a server for retrieval by the emergency service provider as recited in claim 9.
Mehta from the same or analogous art teaches the transmission of  the location including the Z-axis coordinate to the emergency service provider includes to encrypt a data repository including the location and store the data repository to a server for retrieval by the emergency service provider (Harry presses the emergency button on his smartwatch to initiate an emergency call with a local public safety access/answering point (PSAP) through his cell phone. The smartwatch detects the emergency call and autonomously obtains location information from its GPS and heart rate and blood pressure data from its sensor. The smartwatch then establishes a data connection with an emergency management system (EMS) and sends the (encrypted) location information and sensor data to the emergency management system. The smartwatch continues to periodically send updated location information and sensor data throughout the duration of the call. The emergency management system associates the received information and data with the call-back number (Harry's phone number) and stores all of it in a mobile device location database. Meanwhile, the PSAP regularly queries the EMS for updated location and sensor data using Harry's phone number, paragraph 132; location data comprises coordinates (e.g., XYZ coordinates, longitude, latitude, altitude, etc), paragraph 32). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the transmission of  the location including the Z-axis coordinate to the emergency service provider includes to encrypt a data repository including the location and store the data repository to a server for retrieval by the emergency service provider as taught by Mehta into the mobile device location estimation of Marti.   
The transmission of  the location including the Z-axis coordinate to the emergency service provider includes to encrypt a data repository including the location and store the data repository to a server for retrieval by the emergency service provider can be modify/implemented by combining the transmission of  the location including the Z-axis coordinate to the emergency service provider includes to encrypt a data repository including the location and store the data repository to a server for retrieval by the emergency service provider with the device. This process is implemented as a hardware solution or as firmware solutions of Mehta into the mobile device location estimation of Marti. the motivation for the combination would be to use  the combination of the teachings of Mehta with the teachings of Marti to detect an emergency communication with an emergency service and provide digital information informative of an emergency situation to the emergency service.
For claim 15,  Marti discloses wherein the electronic device is communicatively coupled with a telephony service (Audio subsystem 726 can be coupled to a speaker 728 and a microphone 730 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions, paragraph 64; both voice and data communications can be established over wireless network 812 and the access device 818. For example, mobile device 802a can place and receive phone calls (e.g., using voice over Internet Protocol (VoIP) protocols), paragraph 73).  However, Marti disclose all the subject matter of the claimed invention with the exemption of the  operations further comprise, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider as recited in claim 15.
Mehta from the same or analogous art teaches the operations further comprise, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider  (Harry presses the emergency button on his smartwatch to initiate an emergency call with a local public safety access/answering point (PSAP) through his cell phone. The smartwatch detects the emergency call and autonomously obtains location information from its GPS and heart rate and blood pressure data from its sensor. The smartwatch then establishes a data connection with an emergency management system (EMS) and sends the (encrypted) location information and sensor data to the emergency management system. The smartwatch continues to periodically send updated location information and sensor data throughout the duration of the call. The emergency management system associates the received information and data with the call-back number (Harry's phone number) and stores all of it in a mobile device location database. Meanwhile, the PSAP regularly queries the EMS for updated location and sensor data using Harry's phone number, paragraph 132; location data comprises coordinates (e.g., XYZ coordinates, longitude, latitude, altitude, etc), paragraph [0032])Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the operations further comprise, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider as taught by Mehta into the mobile device location estimation of Marti.   
The operations further comprise, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider can be modify/implemented by combining the operations further comprise, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider with the device. This process is implemented as a hardware solution or as firmware solutions of Mehta into the mobile device location estimation of Marti. the motivation for the combination would be to use  the combination of the teachings of Mehta with the teachings of Marti to detect an emergency communication with an emergency service and provide digital information informative of an emergency situation to the emergency service.
For claim 20,  Marti discloses wherein the electronic device is communicatively coupled with a telephony service (Audio subsystem 726 can be coupled to a speaker 728 and a microphone 730 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions, paragraph 64; both voice and data communications can be established over wireless network 812 and the access device 818. For example, mobile device 802a can place and receive phone calls (e.g., using voice over Internet Protocol (VoIP) protocols), paragraph 73).  However, Marti disclose all the subject matter of the claimed invention with the exemption of the  operations further comprise, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider as recited in claim 20.
Mehta from the same or analogous art teaches the operations further comprise, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider  (Harry presses the emergency button on his smartwatch to initiate an emergency call with a local public safety access/answering point (PSAP) through his cell phone. The smartwatch detects the emergency call and autonomously obtains location information from its GPS and heart rate and blood pressure data from its sensor. The smartwatch then establishes a data connection with an emergency management system (EMS) and sends the (encrypted) location information and sensor data to the emergency management system. The smartwatch continues to periodically send updated location information and sensor data throughout the duration of the call. The emergency management system associates the received information and data with the call-back number (Harry's phone number) and stores all of it in a mobile device location database. Meanwhile, the PSAP regularly queries the EMS for updated location and sensor data using Harry's phone number, paragraph 132; location data comprises coordinates (e.g., XYZ coordinates, longitude, latitude, altitude, etc),paragraph [0032])Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the operations further comprise, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider as taught by Mehta into the mobile device location estimation of Marti.   
The operations further comprise, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider can be modify/implemented by combining the operations further comprise, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider with the device. This process is implemented as a hardware solution or as firmware solutions of Mehta into the mobile device location estimation of Marti. the motivation for the combination would be to use  the combination of the teachings of Mehta with the teachings of Marti to detect an emergency communication with an emergency service and provide digital information informative of an emergency situation to the emergency service.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of prior U.S. Patent Application  No. 2021/0400618. This is a statutory double patenting rejection.
For claims 1-20, the claim 1-20 of the U.S Application No. (US 2021/0400618 A1) discloses: 

Current Application

1. An electronic device comprising: a wireless network interface; one or more memory devices coupled with the wireless network interface; and one or more processors to execute instructions stored in the one or more memory devices, wherein the instructions cause the one or more processors to: scan, via the wireless network interface, for wireless network access points within range of the electronic device; determine a received signal strength indicator for a set of wireless network access points detected during the scan; retrieve, from a server, a Z-axis coordinate for one or more wireless network access points in the set of wireless network access points; compute a set of weights for the one or more wireless access points based on a respective received signal strength indicator of the one or more wireless access points; compute a weighted average of the Z-axis coordinates based on the set of weights; and determine a Z-axis coordinate for the electronic device based on the weighted average.  

2. The electronic device as in claim 1, wherein the instructions cause the one or more processors to filter the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate.  

3. The electronic device as in claim 2, wherein to filter the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate includes to: determine that the wireless network access point has a Z-axis coordinate greater than a threshold value from the weighted average of the Z-axis coordinates; and remove a network access point from the set of wireless network access points in response to the determination.  

4. The electronic device as in claim 3, wherein the instructions cause the one or more processors to determine the Z-axis coordinate for the electronic device based on the weighted average of a filtered set of wireless access points.  

5. The electronic device as in claim 1, wherein to scan for wireless network access points within range of the electronic device includes to: scan for wireless network access points over a first period of time; during the first period of time, store detected wireless network access points in a scan buffer in a memory of the one or more memory devices; monitor barometric pressure via barometric pressure sensor on the electronic device; in response to detection of a change in barometric pressure over a threshold during the first period of time, clear the scan buffer; and scan for wireless network access points over a second period of time.  

6. The electronic device as in claim 1, wherein the Z-axis coordinate for the electronic device is an absolute altitude, an elevation relative to a ground level altitude, or a floor ordinal of an indoor venue in which the electronic device is located.  

7. The electronic device as in claim 1, wherein the electronic device is communicatively coupled with a telephony service.
  
8. The electronic device as in claim 7, wherein the electronic device, during a call to an emergency service provider via the telephony service, is to transmit a location including the Z-axis coordinate to the emergency service provider.  

9. The electronic device as in claim 8, wherein to transmit the location including the Z-axis coordinate to the emergency service provider includes to encrypt a data repository including the location and store the data repository to a server for retrieval by the emergency service provider.  

10. A non-transitory machine-readable medium storing instructions to cause one or more processors of an electronic device to perform operations comprising: scanning, via a wireless network interface of the electronic device, for wireless network access points within range of the electronic device; determining a received signal strength indicator for a set of wireless network access points detected during the scan; retrieving, from a server, a Z-axis coordinate for one or more wireless network access points in the set of wireless network access points; computing a set of weights for the one or more wireless access points based on a respective received signal strength indicator of the one or more wireless access points; computing a weighted average of the Z-axis coordinates based on the set of weights; and determining a Z-axis coordinate for the electronic device based on the weighted average.  

11. The non-transitory machine-readable medium as in claim 10, the operations further comprising: filtering the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate, wherein filtering the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate includes operations comprising: determining that the wireless network access point has a Z-axis coordinate greater than a threshold value from the weighted average of the Z-axis coordinates; and removing a network access point from the set of wireless network access points in response to the determination.  

12. The non-transitory machine-readable medium as in claim 11, the operations further comprising determining the Z-axis coordinate for the electronic device based on the weighted average of a filtered set of wireless access points.  

13. The non-transitory machine-readable medium as in claim 10, wherein scanning for wireless network access points within range of the electronic device includes operations comprising: scanning for wireless network access points over a first period of time; during the first period of time, storing detected wireless network access points in a scan buffer in a memory of the electronic device; monitoring barometric pressure via barometric pressure sensor on the electronic device; in response to detecting a change in barometric pressure over a threshold during the first period of time, clearing the scan buffer; and scanning for wireless network access points over a second period of time.  
14. The non-transitory machine-readable medium as in claim 10, wherein the Z- axis coordinate for the electronic device is an absolute altitude, an elevation relative to a ground level altitude, or a floor ordinal of an indoor venue in which the electronic device is located.  
15. The non-transitory machine-readable medium as in claim 10, wherein the electronic device is communicatively coupled with a telephony service and the operations further comprise, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider.  

16.  A method comprising: on an electronic device including a wireless network interface and one or more memory devices coupled with the wireless network interface: scanning, via a wireless network interface of the electronic device, for wireless network access points within range of the electronic device; determining a received signal strength indicator for a set of wireless network access points detected during the scan; retrieving, from a server, a Z-axis coordinate for one or more wireless network access points in the set of wireless network access points; computing a set of weights for the one or more wireless access points based on a respective received signal strength indicator of the one or more wireless access points; computing a weighted average of the Z-axis coordinates based on the set of weights; and determining a Z-axis coordinate for the electronic device based on the weighted average.  

17. The method as in claim 16, further comprising: filtering the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate, wherein filtering the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate includes operations comprising: determining that the wireless network access point has a Z-axis coordinate greater than a threshold value from the weighted average of the Z-axis coordinates; removing a network access point from the set of wireless network access points in response to the determination; and determining the Z-axis coordinate for the electronic device based on the weighted average of a filtered set of wireless access points.  

18.  The method as in claim 16, further comprising: scanning for wireless network access points over a first period of time; during the first period of time, storing detected wireless network access points in a scan buffer in a memory of the one or more memory devices; monitoring barometric pressure via barometric pressure sensor on the electronic device; in response to detecting a change in barometric pressure over a threshold during the first period of time, clearing the scan buffer; and scanning for wireless network access points over a second period of time.  

19.  The method as in claim 16, wherein the Z-axis coordinate for the electronic device is an absolute altitude, an elevation relative to a ground level altitude, or a floor ordinal of an indoor venue in which the electronic device is located.  

20. The method as in claim 16, wherein the electronic device is communicatively coupled with a telephony service and the method further comprises, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider.

2021/0400618

1. An electronic device comprising: a wireless network interface; one or more memory devices coupled with the wireless network interface; and one or more processors to execute instructions stored in the one or more memory devices, wherein the instructions cause the one or more processors to: scan, via the wireless network interface, for wireless network access points within range of the electronic device; determine a received signal strength indicator for a set of wireless network access points detected during the scan; retrieve, from a server, a Z-axis coordinate for one or more wireless network access points in the set of wireless network access points; compute a set of weights for the one or more wireless access points based on a respective received signal strength indicator of the one or more wireless access points; compute a weighted average of the Z-axis coordinates based on the set of weights; and determine a Z-axis coordinate for the electronic device based on the weighted average.  

2.  The electronic device as in claim 1, wherein the instructions cause the one or more processors to filter the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate. 
 
3. The electronic device as in claim 2, wherein to filter the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate includes to: determine that the wireless network access point has a Z-axis coordinate greater than a threshold value from the weighted average of the Z-axis coordinates; and remove a network access point from the set of wireless network access points in response to the determination.  

4. The electronic device as in claim 3, wherein the instructions cause the one or more processors to determine the Z-axis coordinate for the electronic device based on the weighted average of a filtered set of wireless access points.  

5. The electronic device as in claim 1, wherein to scan for wireless network access points within range of the electronic device includes to: scan for wireless network access points over a first period of time; during the first period of time, store detected wireless network access points in a scan buffer in a memory of the one or more memory devices; monitor barometric pressure via barometric pressure sensor on the electronic device; in response to detection of a change in barometric pressure over a threshold during the first period of time, clear the scan buffer; and scan for wireless network access points over a second period of time.  

6. The electronic device as in claim 1, wherein the Z-axis coordinate for the electronic device is an absolute altitude, an elevation relative to a ground level altitude, or a floor ordinal of an indoor venue in which the electronic device is located.  

7. The electronic device as in claim 1, wherein the electronic device is communicatively coupled with a telephony service.  

8. The electronic device as in claim 7, wherein the electronic device, during a call to an emergency service provider via the telephony service, is to transmit a location including the Z-axis coordinate to the emergency service provider.  

9. The electronic device as in claim 8, wherein to transmit the location including the Z-axis coordinate to the emergency service provider includes to encrypt a data repository including the location and store the data repository to a server for retrieval by the emergency service provider. 
 
10. A non-transitory machine-readable medium storing instructions to cause one or more processors of an electronic device to perform operations comprising: scanning, via a wireless network interface of the electronic device, for wireless network access points within range of the electronic device; determining a received signal strength indicator for a set of wireless network access points detected during the scan; retrieving, from a server, a Z-axis coordinate for one or more wireless network access points in the set of wireless network access points; computing a set of weights for the one or more wireless access points based on a respective received signal strength indicator of the one or more wireless access points; computing a weighted average of the Z-axis coordinates based on the set of weights; and determining a Z-axis coordinate for the electronic device based on the weighted average.  

11. The non-transitory machine-readable medium as in claim 10, the operations further comprising: filtering the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate, wherein filtering the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate includes operations comprising: determining that the wireless network access point has a Z-axis coordinate greater than a threshold value from the weighted average of the Z-axis coordinates; and removing a network access point from the set of wireless network access points in response to the determination. 
 
12. The non-transitory machine-readable medium as in claim 11, the operations further comprising determining the Z-axis coordinate for the electronic device based on the weighted average of a filtered set of wireless access points.  

13. The non-transitory machine-readable medium as in claim 10, wherein scanning for wireless network access points within range of the electronic device includes operations comprising: scanning for wireless network access points over a first period of time; during the first period of time, storing detected wireless network access points in a scan buffer in a memory of the electronic device; monitoring barometric pressure via barometric pressure sensor on the electronic device; in response to detecting a change in barometric pressure over a threshold during the first period of time, clearing the scan buffer; and scanning for wireless network access points over a second period of time.  
14. The non-transitory machine-readable medium as in claim 10, wherein the Z- axis coordinate for the electronic device is an absolute altitude, an elevation relative to a ground level altitude, or a floor ordinal of an indoor venue in which the electronic device is located.  
15. The non-transitory machine-readable medium as in claim 10, wherein the electronic device is communicatively coupled with a telephony service and the operations further comprise, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider.  

16. A method comprising: on an electronic device including a wireless network interface and one or more memory devices coupled with the wireless network interface: scanning, via a wireless network interface of the electronic device, for wireless network access points within range of the electronic device; determining a received signal strength indicator for a set of wireless network access points detected during the scan; retrieving, from a server, a Z-axis coordinate for one or more wireless network access points in the set of wireless network access points; computing a set of weights for the one or more wireless access points based on a respective received signal strength indicator of the one or more wireless access points; computing a weighted average of the Z-axis coordinates based on the set of weights; and determining a Z-axis coordinate for the electronic device based on the weighted average.  

17. The method as in claim 16, further comprising: filtering the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate, wherein filtering the set of wireless network access points to remove a network access point having an outlier Z-axis coordinate includes operations comprising: determining that the wireless network access point has a Z-axis coordinate greater than a threshold value from the weighted average of the Z-axis coordinates; removing a network access point from the set of wireless network access points in response to the determination; and determining the Z-axis coordinate for the electronic device based on the weighted average of a filtered set of wireless access points.  

18. The method as in claim 16, further comprising: scanning for wireless network access points over a first period of time; during the first period of time, storing detected wireless network access points in a scan buffer in a memory of the one or more memory devices; monitoring barometric pressure via barometric pressure sensor on the electronic device; in response to detecting a change in barometric pressure over a threshold during the first period of time, clearing the scan buffer; and scanning for wireless network access points over a second period of time.  

19. The method as in claim 16, wherein the Z-axis coordinate for the electronic device is an absolute altitude, an elevation relative to a ground level altitude, or a floor ordinal of an indoor venue in which the electronic device is located.  

20. The method as in claim 16, wherein the electronic device is communicatively coupled with a telephony service and the method further comprises, during a call to an emergency service provider via the telephony service, transmitting a location including the Z-axis coordinate to the emergency service provider, wherein transmitting the location including the Z-axis coordinate to the emergency service provider includes encrypting a data repository including the location and store the data repository to a server for retrieval by the emergency service provider.


Claims 5, 13 and 18 are  rejected under statutory double patenting. Correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20190130724-A1
HARROD IV; John Price
US-20110018732-A1
CHO; Youngsu
US-20210400618-A1
Smith; Brian S.
US-20150170075-A1
Self; Bryan
US-20140345302-A1
Ziegler; Henrik
US-20190047788-A1
Winkler; Max
US-20090123048-A1
Leroux; Jean-Daniel

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642